DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1,11 and 20 are amended. 
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2022 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. (US 11115697 B1, hereinafter Nandakumar) in view of CHADWICK et al. (US 20200296362, hereinafter CHADWICK).  
Regarding Claim 1, Nandakumar discloses a computer-implemented method for generating encoding ladders for encoding media titles, the method comprising: 
receiving a plurality of encodings of a media title having different resolutions (Col. 3 ll. 52-55, receive a first resolution (e.g., max resolution) (e.g., 1080p) manifest, but are capped to a lower resolution (e.g., 720p or 540p) and/or there are devices that receive a lower resolution (e.g., max resolution of 540p); Col. 4 ll. 6-12, 20-22, per-title encoding where each title has a different ladder);
generating a first convex hull for a first set of encodings included in the plurality of encodings of the media title, wherein each encoding included in the first set of encodings has  a (Col. 3 ll. 3-10, FIG. 1, generates a manifest of the available video representations and forms a superset manifest in which each video representation identified by bitrate ladder and generate a manifest identifying a proper subset of video representations for a particular client device based on the client device's resolution; Col. 4 ll. 11-16,  ll. 39-40, FIG. 2, deliver the highest video quality/resolution for any given bitrate, transitioning to higher resolutions in accordance with a convex optimization process, scale to advanced ladder design technologies such as per-title encoding, where for a given bitrate, different titles deliver different resolutions and the encoder 108 is encoding to form a bitrate ladder 110 using the  set of convex hulls 201-203),  wherein the first convex hull represents encoding tradeoffs between quality and bitrate when encoding the media title at the (Col. 3, ll. 29-40, FIG. 2, video quality graph 200 depicting three different convex hull optimizations on a single title: a first convex hull 201 for a device resolution up to and including a first resolution (e.g., 1080p); Col. 7, ll. 26-44, FIG. 4, performing a first, convex hull optimization on a video file for a first device resolution 402); 
generating a second convex hull for a second set of encodings included in the plurality of encodings of the media title, wherein each encoding included in the second set of encodings has  a (Col. 3 ll. 3-10, FIG. 1, generates a manifest of the available video representations and forms a superset manifest in which each video representation identified by bitrate ladder and generate a manifest identifying a proper subset of video representations for a particular client device based on the client device's resolution; Col. 4 ll. 11-16,  ll. 39-40, FIG. 2, deliver the highest video quality/resolution for any given bitrate, transitioning to higher resolutions in accordance with a convex optimization process, scale to advanced ladder design technologies such as per-title encoding, where for a given bitrate, different titles deliver different resolutions and the encoder 108 is encoding to form a bitrate ladder 110 using the  set of convex hulls 201-203), wherein the second convex hull represents encoding tradeoffs between quality and bitrate when encoding the media title at the (Col. 3, ll. 29-40, FIG. 2, video quality graph 200 depicting three different convex hull optimizations on a single title:  a second convex hull 202  for a device resolution up to and including a lower, second resolution (e.g., 720p) ; Col. 7, ll. 26-44,FIG. 4, performing a second, convex hull optimization on the video file for a second, lower device resolution 404); 
determining an overall convex hull based on the first convex hull and the second convex hull (Col. 3, ll. 29-40, FIG.2, video quality graph 200 depicting three different convex hull optimizations on a single title: a third convex hull 203 for a device resolution up to and including a third resolution (e.g., 540p) lower than the first resolution and the second resolution ;Col. 7, ll. 26-44,FIG. 4, generating a first video representation for a point on both the first, convex hull optimization and the second, convex hull optimization for the first device resolution and the second, lower device resolution 406 ); and 
generating an encoding ladder for the media title based on at least the overall convex hull and a first ladder requirement (Col. 4, ll. 39-44, using the set of convex hulls 201-203, the encoder 108 is to form a bitrate ladder 110 from a set of points from the convex hulls 201-203 & the bitrate ladder 110 identifies the points (e.g., bitrates) that video representations are to be formed from for all supported device resolutions).
Nandakumar does not explicitly disclose having the set of encodings  the same   (corresponding or constant) resolution.
CHADWICK teaches disclose having the set of encodings  the same   (corresponding or constant) resolution ([0009] FIG. 2, generating a set of bitrate-resolution pairs based on the set of video features via a convex hull estimation model, each bitrate-resolution pair in the set of bitrate-resolution pairs defining a bitrate and defining a resolution estimated to maximize a quality score characterizing the video segment encoded at the bitrate in Block S120; [0069]).

    PNG
    media_image1.png
    344
    522
    media_image1.png
    Greyscale

Note: constant or specific resolution values corresponding to different bitrates are depicted on the graph shown above – Resolution vs. Bitrate [set of encodings].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of disclose having the set of encodings  the same   (corresponding or constant) resolution as taught by CHADWICK ([0009]) into the encoding /decoding system of Nandakumar in order to constrain the encoding space for the input video to bitrates that provide meaningful differences in video quality (CHADWICK, [0069]).
Regarding Claim 2, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein generating the encoding ladder comprises: 
determining a plurality of encoded videos based on the overall convex hull and the first ladder requirement (Col. 3, ll. 41-43, generate a bitrate ladder using convex optimization, e.g., optimizing with Video Multimethod Assessment Fusion (VMAF) value as the video quality metric; Col. 4, ll. 39-44, using the set of convex hulls 201-203, the encoder 108 is to form a bitrate ladder 110 from a set of points from the convex hulls 201-203 & the bitrate ladder 110 identifies the points (e.g., bitrates) that video representations are to be formed from for all supported device resolutions); and  
generating a plurality of bitrate-resolution pairs based on the plurality of encoding videos, wherein each of the bitrate-resolution pairs specifies an average bitrate and a resolution of a different encoded video included in the plurality of encoded videos (Col. 3, ll. 43-47, FIG. 2, for a first resolution (e.g., 1080p) source and a first resolution (e.g., 1080p) eligible device, the first convex hull 201 yields the highest video quality at any given bitrate). 
Regarding Claim 3, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein the first ladder requirement comprises a quality saturation requirement, and generating the encoding ladder comprises: computing a quality saturation bitrate based on the overall convex hull (Col. 3, ll. 41-43, generate a bitrate ladder using convex optimization, e.g., optimizing with Video Multimethod Assessment Fusion (VMAF) value as the video quality metric);
selecting a first video bitrate-quality point associated with a first encoded video from the overall convex hull based on the quality saturation bitrate;  generating a first bitrate-resolution pair that specifies an average bitrate of the first encoded video and a resolution of the first encoded video; and aggregating the first bitrate-resolution pair with a plurality of bitrate-resolution pairs associated with at least a second ladder requirement to generate a portion of the encoding ladder (Col. 3, ll. 57-66, FIG. 2, receive a first resolution (e.g., max resolution) (e.g., 1080p) manifest, but are capped to a lower resolution (e.g., 720p or 540p) and/or there are devices that receive a lower resolution (e.g., max resolution of 540p) manifest, but are capped to an even lower resolution (e.g., 480p). There are points (e.g., bitrates), such as points 228, 230, and 232, not on the first convex hull 201 that include the first resolution (e.g., 1080p) but that are on the convex hull(s) for devices with a lower maximum resolution. For example, with point 228 in FIG. 2 on convex hull 202 for a lower (e.g., 720p) resolution and points 230, 232 in FIG. 2 on convex hull 203 for an even lower (e.g., 540p) resolution).
Regarding Claim 4, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein generating the encoding ladder comprises: selecting a plurality of video bitrate-quality points from the overall convex hull based on a target bitrate spacing specified in the first ladder requirement (Col. 4, ll. 45-51, FIG. 3, a bitrate ladder 300 formed from the convex hull optimizations of FIG. 2 according to some embodiments. As shown in FIG. 3, bitrate ladder 300 has two categories for points from the convex hulls in FIG. 2: CoreConvex points and Super points (e.g., SuperXXXX points, where the “XXXX” field is to specify the maximum resolution, such as 720p, 540p, etc.); and generating a plurality of bitrate-resolution pairs associated with a plurality of encoded videos based on the plurality of video bitrate-quality points (Col. 4, ll. 52-56, FIG. 3, the CoreConvex points (e.g. points 210, 212, 214, 216, 218, 220, 222, 224, and 226 in FIG. 2) are the points that lie on the convex hull for all resolutions (for example, up to and including the maximum supported resolutions, e.g., 1080p). 
	Regarding Claim 5, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein generating the encoding ladder comprises: 
determining that none of a plurality of video bitrate-quality points in the overall convex hull satisfies the first ladder requirement (Col. 3, ll. 41-43, generate a bitrate ladder using convex optimization, e.g., optimizing with Video Multimethod Assessment Fusion (VMAF) value as the video quality metric; Col. 4, ll. 39-44, using the set of convex hulls 201-203, the encoder 108 is to form a bitrate ladder 110 from a set of points from the convex hulls 201-203 & the bitrate ladder 110 identifies the points (e.g., bitrates) that video representations are to be formed from for all supported device resolutions);
selecting at least one video bitrate-quality point from the first convex hull based on the first ladder requirement; and generating at least one bitrate-resolution pair associated with at least one encoded video based on the least one video bitrate-quality point; and aggregating the at least one bitrate-resolution pair and a plurality of bitrate- resolution pairs generated based on the overall convex hull to generate a portion of the encoding ladder (Col. 3, ll. 57-66, FIG. 2, receive a first resolution (e.g., max resolution) (e.g., 1080p) manifest, but are capped to a lower resolution (e.g., 720p or 540p) and/or there are devices that receive a lower resolution (e.g., max resolution of 540p) manifest, but are capped to an even lower resolution (e.g., 480p). There are points (e.g., bitrates), such as points 228, 230, and 232, not on the first convex hull 201 that include the first resolution (e.g., 1080p) but that are on the convex hull(s) for devices with a lower maximum resolution. For example, with point 228 in FIG. 2 on convex hull 202 for a lower (e.g., 720p) resolution and points 230, 232 in FIG. 2 on convex hull 203 for an even lower (e.g., 540p) resolution).
Regarding Claim 6, Nandakumar  in view of CHADWICK discloses the computer-implemented method of claim 1, wherein the first convex hull includes a first set of video bitrate-quality points, the second convex hull includes a second set of video bitrate-quality points (Col. 4, ll. 52-56, FIG. 3, the CoreConvex points (e.g. points 210, 212, 214, 216, 218, 220, 222, 224, and 226 in FIG. 2) are the points that lie on the convex hull for all resolutions (for example, up to and including the maximum supported resolutions, e.g., 1080p), and the overall convex hull includes at least a first subset of the first set of video bitrate-quality points and a second subset of the second set of video bitrate-quality points (Col. 4, ll. 56-64, FIG. 3,  the CoreConvex points below 500 kbps (that are generally 240p, 336p, 432p) are CoreConvex points that are generally part of the convex hull for all resolutions. In one embodiment, the remaining CoreConvex points at 480p, 540p, and 720p are also CoreConvex points, e.g., where the 540p point lies on the convex hulls 201-203 for 540p, 720p and 1080p resolutions, and the 720p point lies on the convex hulls 202-203 for 720p and 1080p resolutions).
Regarding Claim 7, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein generating the first convex hull comprises: 
encoding each shot included in the media title at the first resolution and across a plurality of encoding parameter sets to generate a plurality of encoded shots (Col. 4, ll. 39-44, using the set of convex hulls 201-203, the encoder 108 is to form a bitrate ladder 110 from a set of points from the convex hulls 201-203 & the bitrate ladder 110 identifies the points (e.g., bitrates) that video representations are to be formed from for all supported device resolutions); 
performing one or more optimization operations based on the plurality of encoded shots and a visual quality metric to generate a plurality of encoded videos; and  computing a plurality of video bitrate-quality points based on the plurality of encoded videos (Col. 3, ll. 41-43, generate a bitrate ladder using convex optimization, e.g., optimizing with Video Multimethod Assessment Fusion (VMAF) value as the video quality metric; Col. 4, ll. 39-44, using the set of convex hulls 201-203, the encoder 108 is to form a bitrate ladder 110 from a set of points from the convex hulls 201-203 & the bitrate ladder 110 identifies the points (e.g., bitrates) that video representations are to be formed from for all supported device resolutions).
Regarding Claim 8, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 7, wherein the visual quality metric comprises a video multimethod assessment fusion metric that estimates perceptual video quality (Col. 3, ll. 41-43, generate a bitrate ladder using convex optimization, e.g., optimizing with Video Multimethod Assessment Fusion (VMAF) value as the video quality metric).
Regarding Claim 9, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein the first ladder requirement specifies at least one of a minimum allowed bitrate, a maximum allowed bitrate, a target bitrate spacing, a minimum visual quality level, or a mandatory resolution (Col. 3, ll. 45-51, sessions that are capped to intermediate resolutions due to a variety of factors (e.g., device resolution capability, digital rights management (DRM) eligibility, resolution of the source video file, etc.). As one example, there are devices/sessions that receive a first resolution (e.g., max resolution) (e.g., 1080p) manifest, but are capped to a lower resolution (e.g., 720p or 540p) and/or there are devices that receive a lower resolution (e.g., max resolution of 540p) manifest).
Regarding Claim 10, Nandakumar in view of CHADWICK discloses the computer-implemented method of claim 1, wherein a bitrate varies across a first encoded video associated with a first bitrate-resolution pair included in the encoding ladder (Col. 4, ll. 39-44,  using the set of convex hulls 201-203, the encoder 108 is to form a bitrate ladder 110 from a set of points from the convex hulls 201-203 & the bitrate ladder 110 identifies the points (e.g., bitrates) that video representations are to be formed from for all supported device resolutions).
Regarding Claims 11-19, Computer media claims 11-19 of using the corresponding method claimed in claims 1-10, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 20, System claim 20 of using the corresponding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of  obviousness as used above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487